         Case 3:20-cv-00329-JJV Document 19 Filed 07/20/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

THOMAS JOHNSON,                              *
                                             *
                      Plaintiff,             *
v.                                           *
                                             *
KILOLO KIJAKAZI,                             *             No. 3:20-cv-00329-JJV
Acting Commissioner,                         *
Social Security Administration,              *
                                             *
                      Defendant.             *


                                      JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice.

       DATED this 20th day of July 2021.




                                           __________________________________________
                                           JOE J. VOLPE
                                           UNITED STATES MAGISTRATE JUDGE
